DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed November 1, 2021. Claims 1 and 10 have been amended. Non-elected claims 19-21 are withdrawn. Claims 1-18 are examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
Applicant presents arguments directed to amended claims 1 and 10 (pages 8-10 of Applicant’s response). A new reference has been introduced to help address the claim amendments, as seen below. Furthermore, in response to Applicant’s argument that Kokkonen’s mobile devices only receive data (page 9 of Applicant’s response), the Examiner respectfully disagrees. As seen in ¶¶ 177-180 of Kokkonen, the transceiver on the mobile device can communicate with the beacon devices and a communication device for communication with the server. The mobile device transmits location information (e.g., related to detected beacon devices) to the server.
Regarding claims 8 and 17, Applicant submits that WiFi strength and tracking information are not analogous and, thus, there would have been no motivation to modify Kokkonen to include a heat map (page 11 of Applicant’s response). The Examiner respectfully disagrees. A heat map captures locations of strengths and weaknesses in a map format. Similarly, WiFi strength has geographical correlations and such information .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkonen (US 2017/0318422) in view of Swafford (US 2016/0134930).
[Claim 1]	Kokkonen discloses an inventory transport monitoring system for a store (abstract, ¶¶ 55, 58, 60, 66, 76, 112, 115), the system comprising:
a plurality of inventory transports for moving inventory within the store (¶¶ 55, 66, 76, 112, 115 – A robot may be used to transport items retrieved from a store, including a store within a shopping mall, which may been seen as multiple stores or as one big store; fig. 3 and ¶ 62 show that multiple robots may be employed), each of said plurality of inventory transports including a tracking device having a communication system (¶¶ 162-165, 168, 179, 181 --  A mobile device may be integrated with or mounted on a robot. The mobile device communicates with the beacons to track movement and location of the mobile device, which in effect, also tracks movements and location of the respective robot with which the mobile device is integrated or on which it is mounted), the tracking device configured to broadcast tracking information (¶¶ 177-180 – The 
	a database for storing said tracking information regarding said plurality of inventory transports as well as the determined zone in which each inventory transport is located (¶¶ 158, 168-179, 195 – Beacon ID and location information of the mobile device are stored (with the storing of information in a location database and data records specifically described in at least ¶¶ 172 and 177). This information is used to track the path of the mobile device (along with a related robot transporting an item) and, in effect, the movement of the transported package. A record of the transportation path of an item is generated, as seen in ¶ 178).
	Kokkonen discloses
a plurality of hubs positioned throughout the store, each of said plurality of hubs including a communication system (¶¶ 55, 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated; ¶¶ 132, 148, 174 – Signal strength may be used to determine the location of a mobile device in relation to beacons), the tracking device configured to broadcast tracking information (¶¶ 162-165, 168, 179, 181 --  A mobile device may be integrated with or mounted on a robot. The mobile device communicates with the beacons to track movement and location of the mobile device, 
a coordinator configured to receive the tracking information regarding said plurality of inventory transports and to determine which of a plurality of zones each inventory transport is located based on the tracking information (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated).
However, Kokkonen does not explicitly disclose that the hubs directly receive the tracking information from the mobile devices and report it to the coordinator. More specifically, Kokkonen does not explicitly disclose:
a plurality of hubs positioned throughout the store, each of said plurality of hubs including a communication system and being configured to receive the tracking information broadcast by each tracking device and to transmit the tracking information; and
a coordinator configured to receive the tracking information regarding said plurality of inventory transports from each of the plurality of hubs and to determine which of a plurality of zones each inventory transport is located based on the received tracking information.
Swafford discloses an environment in which devices are tracked as part of a shopping experience. In Swafford, beacons receive location information from mobile devices and then pass along this information by transmitting it to hubs (Swafford: ¶¶ 
a plurality of hubs positioned throughout the store, each of said plurality of hubs including a communication system and being configured to receive the tracking information broadcast by each tracking device and to transmit the tracking information; and
a coordinator configured to receive the tracking information regarding said plurality of inventory transports from each of the plurality of hubs and to determine which of a plurality of zones each inventory transport is located based on the received tracking information
in order to facilitate consolidation of location information from multiple sources to more conveniently offer additional shopping support/help or location information for particular products nearby (as suggested in Swafford: ¶ 361). Furthermore, substituting Swafford’s communication arrangement for that disclosed in Kokkonen 
[Claim 2]	Kokkonen discloses wherein each tracking device of each of said plurality of inventory transports includes a sensor system (¶ 129 – The position of each tracking device, e.g., mobile device, may be determined using sensors, such as accelerometers, gyroscopes, etc. Items may also be retrieved from a warehouse shared by multiple stores, as seen in ¶ 115).
[Claim 3]	Kokkonen discloses wherein said sensor system includes an accelerometer (¶ 129 – The position of each tracking device, e.g., mobile device, may be determined using sensors, such as accelerometers, gyroscopes, etc.).
[Claim 4]	Kokkonen discloses wherein said sensor system includes a ranging system for determining distance to at least one of said plurality of hubs (¶¶ 132, 148, 174 – Signal strength may be used to determine the location of a mobile device in relation to beacons).
[Claim 5]	Kokkonen discloses wherein at least a subset of said plurality of hubs are zone hubs that each define different zones within the store (¶¶ 55, 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices 
[Claim 6]	Kokkonen discloses wherein at least a different subset of said plurality of hubs are subzone hubs that define subzones within the zones (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated; fig. 7 and ¶¶ 130-134, 149, 156, 166, 172 present examples of subzones within zones, such as a corridor within a floor or multiple floors, an area within a floor, or an exit point in an area).
[Claim 7]	Kokkonen discloses a processor configured to analyze said tracking information to determine a path of movement for each of said plurality of inventory transports through the store (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated. Kokkonen discloses that a graphical map providing a user with a guide from a current location to a location in the store may be presented (i.e., displayed) and this capability may be provided by the server through an application on the user’s device (Kokkonen: ¶¶ 77-78). Kokkonen does not explicitly disclose that the content of information displayed on a user device includes said path of movement (for each of said plurality of inventory transports see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.” Please see MPEP § 2111.05(I)(B)).
[Claim 9]	Kokkonen discloses a processor configured to analyze said tracking information to determine inventory transport status information for each of said plurality of inventory transports (¶¶ 175-182 – When an item is ready for pickup, a user may be provided, via an application on the user’s mobile device, with navigational guidance to reach the item), wherein said inventory transport status information is displayed on a user device (¶¶ 77-78 – Navigational instructions may be provided in the form of a graphical map providing a user with a guide from a current location to a location in the store, which means that the navigational instructions/guidance may be presented (i.e., 
[Claim 10]	Kokkonen discloses a system for monitoring and comparing inventory transport characteristics among a plurality of stores (abstract, ¶¶ 55, 58, 60, 66, 76, 112, 115), the system comprising:
a plurality of inventory transport monitoring systems each installed at a different corresponding one of the plurality of stores (¶¶ 55, 66, 76, 112, 115 – A robot may be used to transport items retrieved from a store, including a store within a shopping mall, which may been seen as multiple stores or as one big store; Items may also be retrieved from a warehouse shared by multiple stores, as seen in ¶ 115; ¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated);
a database for storing information received from said plurality of inventory transport monitoring systems (¶¶ 158, 168-179, 195 – Beacon ID and location information of the mobile device are stored (with the storing of information in a location database and data records specifically described in at least ¶¶ 172 and 177). This information is used to track the path of the mobile device (along with a related robot 
a processor configured to identify and track successful retail store characteristics and efficiency based on said information from said plurality of inventory transport monitoring systems (¶¶ 73, 81-82, 88, 101-102, 153, 161 -- The system is used to improve efficiency and accuracy; recommendations and adjustments may be made accordingly. For example, the inventory and location information may help to make certain recommendations and adjustments, such as where to find an item of interest and pick it up, as seen in ¶¶ 102 and 117, for example);
wherein each of said plurality of inventory transport monitoring systems includes:
	a plurality of inventory transport tracking devices installed on a plurality of inventory transports used for moving inventory within the store (¶¶ 55, 66, 76, 112, 115 – A robot may be used to transport items retrieved from a store, including a store within a shopping mall, which may been seen as multiple stores or as one big store; fig. 3 and ¶ 62 show that multiple robots may be employed), each of said tracking devices having a communication system (¶¶ 162-165, 168, 179, 181 --  A mobile device may be integrated with or mounted on a robot. The mobile device communicates with the beacons to track movement and location of the mobile device, which in effect, also tracks movements and location of the respective robot with which the mobile device is integrated or on which it is mounted), each tracking device being configured to broadcast tracking information (¶¶ 177-180 – The transceiver on the mobile device can 
Kokkonen discloses
a plurality of hubs positioned throughout the store, each of said plurality of hubs including a communication system (¶¶ 55, 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated; ¶¶ 132, 148, 174 – Signal strength may be used to determine the location of a mobile device in relation to beacons), the tracking device configured to broadcast tracking information (¶¶ 162-165, 168, 179, 181 --  A mobile device may be integrated with or mounted on a robot. The mobile device communicates with the beacons to track movement and location of the mobile device, which in effect, also tracks movements and location of the respective robot with which the mobile device is integrated or on which it is mounted);
a coordinator configured to receive the tracking information regarding said plurality of inventory transports and to determine which of a plurality of zones each inventory transport is located based on the tracking information (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated).

a plurality of hubs positioned throughout the corresponding store, each of said plurality of hubs being associated with one of a plurality of zones and each of said plurality of hubs including a communication system and being configured to receive the tracking information broadcast by each tracking device and to transmit the tracking information; and
a coordinator configured to receive the tracking information from each of said plurality of hubs regarding said plurality of inventory transports, to determine which of the plurality of zones each inventory transport is located based on the tracking information, and to communicate said received tracking information to said database.
Swafford discloses an environment in which devices are tracked as part of a shopping experience. In Swafford, beacons receive location information from mobile devices and then pass along this information by transmitting it to hubs (Swafford: ¶¶ 360-361). This enables the hubs to consolidate information received from various beacons so that the hubs may directly communicate with the devices to offer additional shopping support/help or location information for particular products nearby (Swafford: ¶ 361). While Kokkonen tracks mobile device movement of both the robots transporting goods and humans carrying mobile devices (Kokkonen: ¶ 162), Swafford’s particular mobile device-beacon-hub arrangement could have been easily substituted for Kokkonen’s communication arrangement (especially considering that Kokkonen does enable 
a plurality of hubs positioned throughout the corresponding store, each of said plurality of hubs being associated with one of a plurality of zones and each of said plurality of hubs including a communication system and being configured to receive the tracking information broadcast by each tracking device and to transmit the tracking information; and
a coordinator configured to receive the tracking information from each of said plurality of hubs regarding said plurality of inventory transports, to determine which of the plurality of zones each inventory transport is located based on the tracking information, and to communicate said received tracking information to said database
in order to facilitate consolidation of location information from multiple sources to more conveniently offer additional shopping support/help or location information for particular products nearby (as suggested in Swafford: ¶ 361). Furthermore, substituting Swafford’s communication arrangement for that disclosed in Kokkonen would have been well within the technical capability of those skilled in the art and it would have yielded predictable and expected results before Applicant’s effective filing date. Additionally, this modification to Kokkonen would have made Kokkonen’s beacon operations more efficient by adjusting beacon transmission parameters so that the beacons generate more accurate location information (as suggested in ¶ 361 of Swafford).

[Claim 12]	Kokkonen discloses wherein said sensor system includes an accelerometer (¶ 129 – The position of each tracking device, e.g., mobile device, may be determined using sensors, such as accelerometers, gyroscopes, etc.).
[Claim 13]	Kokkonen discloses wherein said sensor system includes a ranging system for determining distance to at least one of said plurality of hubs (¶¶ 132, 148, 174 – Signal strength may be used to determine the location of a mobile device in relation to beacons).
[Claim 14]	Kokkonen discloses wherein at least a subset of said plurality of hubs are zone hubs that each define different zones within the store (¶¶ 55, 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to deduce the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated).
[Claim 15]	Kokkonen discloses wherein at least a different subset of said plurality of hubs are subzone hubs that define subzones within the zones (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated; fig. 7 and ¶¶ 130-134, 149, 156, 166, 172 present examples of subzones within zones, 
[Claim 16]	Kokkonen discloses a processor configured to analyze said tracking information to determine a path of movement for each of said plurality of inventory transports through the store (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated. Kokkonen discloses that a graphical map providing a user with a guide from a current location to a location in the store may be presented (i.e., displayed) and this capability may be provided by the server through an application on the user’s device (Kokkonen: ¶¶ 77-78). Kokkonen does not explicitly disclose that the content of information displayed on a user device includes said path of movement (for each of said plurality of inventory transports through the store); however, these differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.” Please see MPEP § 2111.05(I)(B)).
[Claim 18]	Kokkonen discloses a processor configured to analyze said tracking information to determine inventory transport status information for each of said plurality of inventory transports (¶¶ 175-182 – When an item is ready for pickup, a user may be provided, via an application on the user’s mobile device, with navigational guidance to reach the item), wherein said inventory transport status information is displayed on a user device (¶¶ 77-78 – Navigational instructions may be provided in the form of a graphical map providing a user with a guide from a current location to a location in the store, which means that the navigational instructions/guidance may be presented (i.e., displayed) and this capability may be provided by the server through an application on the user’s device; NOTE: While explicitly addressed by Kokkonen, the content of the displayed information, i.e., the content being inventory transport status information, is not further utilized in a functional manner and, thus, is also deemed to be non-functional descriptive material. Please see MPEP § 2111.05(I)(B)).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkonen (US 2017/0318422) in view of Swafford (US 2016/0134930), as applied to claims 1 and 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683